Citation Nr: 1607289	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.

Before reaching the merits of the claim, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the August 2010 rating decision.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In a March 2000 VA rating decision, the claim for entitlement to service connection for posttraumatic stress disorder was denied.  Pursuant to August 2003 and June 2005 Board remands for issuance of a statement of the case, such was issued in March 2006 but the Veteran did not file a timely substantive appeal.

Thereafter, review of the record reflects that the Veteran has filed a claim to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder.  Specifically, in an August 2010 VA rating decision (found in Virtual VA), the RO reopened the claim and denied it on the merits.  That rating decision identifies, in part, the following list of evidence considered:

* February 2010 letter from Disabled American Veterans;
* February 2010 VA Form 21-0781;
* March 4, 2010 VCAA letter;
* April 2010 statement from the Veteran's wife;
* Private treatment records from St. Vincent's Medical Center dated from July 2002 to April 2009;
* Private treatment records from Dr. Tonya Hollinger dated from September 2006 to July 2009;
* The Veteran's service personnel records dated from September 1969 to June 1971;
* August 2010 VA mental examination report; and 
* VA outpatient treatment records from the Gainesville VA Medical Center and Jacksonville VA Outpatient Clinic dated from February 2003 to August 2010.

These documents do not appear in the electronic records currently before the Board.  The following essential documents are also not associated with the record:

* The Veteran's DD Form 214;
* March 2011 notice of disagreement;
* June 2012 statement of the case;
* August 2012 VA Form 9; and
* August 2012 VA Form 8.

A thorough review of the VBMS and Virtual VA electronic claims files reflect that the Veteran's entire paper claims file was apparently not scanned into electronic format, specifically the evidence and documents listed above which are pertinent to the claim on appeal.  In January 2016, an administrative attempt was made by the Board to obtain any outstanding temporary file for the issue on appeal, and it was determined that a temporary file for the Veteran does not exist.  

As a result, the AOJ should attempt to locate and/or rebuild the Veteran's claims file for the issue on appeal, specifically to include the evidence and documents listed above.  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files.  See M21-1, Part III, Subpart ii, Chapter 4, Section D (June 3, 2015).  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original evidence and documents has been undertaken, and that verifiable due diligence has been exercised in rebuilding the file in the absence of success in locating the original evidence and documents.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate the Veteran's missing evidence and documents, specifically listed above in the narrative, following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1.  Documentation of all actions taken should be included in the record.  If any missing file is not located, all indicated development for reconstruction must be undertaken and documented in the record. 

2.  Contact the Veteran and his representative and request copies of any documentation that was previously submitted regarding the claim on appeal as well as any copies they may have of any missing evidence and/or documents VA may have sent to them.

3.  When the development requested has been completed, the issue on appeal should be reviewed by the RO on the basis of any additional relevant evidence associated with the record since the case was certified to the Board in August 2012.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


